SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): October 14, 2009 COPANO ENERGY, L.L.C. (Exact name of registrant as specified in its charter) Delaware 001-32329 51-0411678 (State or Other Jurisdiction of Incorporation or Organization) (Commission File Number) (I.R.S. Employer Identification No.) 2727 Allen Parkway, Suite1200 Houston, Texas (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (713) 621-9547 Not Applicable. (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On October 14, 2009, the Board of Directors of Copano Energy, L.L.C. (“Copano”) appointed Carl A. Luna, Copano’s Senior Vice President, Finance and Corporate Development and Interim Chief Financial Officer, to serve as Copano’s Senior Vice President and Chief Financial Officer. Mr. Luna has no relationships or transactions that are reportable under Item 401(d) or Item 404(a) of Regulation S-K. The terms of Mr. Luna’s compensation will be reviewed in November, during Copano’s annual review of officer compensation. Copano’s press release announcing Mr. Luna’s appointment is included as Exhibit 99.1 to this report. Item 8.01 Other Events. On October 14, 2009, Copano also issued a press release announcing a cash distribution for the third quarter of 2009 of $0.575 per common unit, or $2.30 per common unit on an annualized basis.The distribution will be payable on November12, 2009, to all common unitholders of record at the close of business on November2, Copano’s press release announcing the distribution is included as Exhibit 99.2 to this report. Item 9.01. Financial Statements and Exhibits. (d) Exhibits. ExhibitNo. Description Copano Energy, L.L.C. Press Release—Chief Financial Officer Copano Energy, L.L.C. Press Release—Distribution SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COPANO ENERGY, L.L.C. Date: October 15, 2009 By: /s/ Douglas L. Lawing Douglas L. Lawing Executive Vice President, General Counsel and Secretary ExhibitIndex ExhibitNo. Description Copano Energy, L.L.C. Press Release—Chief Financial Officer Copano Energy, L.L.C. Press Release—Distribution
